DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent April 25, 2022, claim(s) 1-16, 22, 24, 25, and 39 is/are pending in this application; of these claim(s) 1, 22, and 39 is/are in independent form.  Claim(s) 1, 22, 24, 25, and 39 is/are currently amended; claim(s) 3-10, 12, and 14 is/are previously presented; claim(s) 2, 11, 13, 15, and 16 is/are original; claim(s) 17-21, 23, and 26-38 is/are cancelled.
 
	Information Disclosure Statement
	The Information Disclosure Statement(s) is/are acknowledged and the references contained therein have been considered by the Examiner.  This includes the Information Disclosure Statements(s) filed on:  April 25, 2022.
	
Allowable Subject Matter
Claims 1-16, 22, 24, 25, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 10 line 12 to page 15 line 9, filed April 25, 2022, with respect to claims 1-16, 22, 24, 25, and 39 have been fully considered and are persuasive.  The rejection of claims 1-16, 22, 24, 25, and 39 has been withdrawn. 
	For further clarification of the reasons for allowance, see the Examiner’s Interview Summary/Summaries sent on May 5, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        July 2, 2022